 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 1 of 8                    PageID 1



                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

CARINNA ROGERS,

       Plaintiff,

v.                                                         Case No. 19-2390

STEADFAST AGRICULTURE
CONSULTING, LLC and MICHAEL MICHELI,

      Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       Plaintiff Carinna Rogers (“Plaintiff”), through her attorneys, brings this action against

Defendant Steadfast Agriculture Consulting, LLC (“Steadfast”) for sexual harassment, gender

discrimination, and constructive discharge in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq. and the Tennessee Human Rights Act. Further, Plaintiff brings

this action against Defendants Steadfast Agriculture Consulting, LLC and Michael Micheli

(collectively, “Defendants”) for failure to pay overtime in violation of the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. (“FLSA”).

                                      I. JURISDICTION

       1.     This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated under Title VII under 28 U.S.C. §§ 1331 and 1343(4) and those claims brought

pursuant to the FLSA under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b). The Court has

supplemental jurisdiction to hear Plaintiff’s THRA claims under 28 U.S.C. § 1367.
 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 2 of 8                     PageID 2



                                           II. FACTS

                                            A. Parties

       2.      Plaintiff Carinna Rogers is an adult, female resident of Trezevant, Tennessee.

During the applicable statutory period, Plaintiff worked as an assistant for Defendants.

       3.      Defendant Steadfast Agriculture Consulting, LLC (“Steadfast”) is a limited

liability corporation formed and organized under Tennessee state law with its principal address

located at 5810 Shelby Oaks Dr. #B, Memphis, TN 38134. Steadfast regularly employs more

than 50 employees.

       4.      At all relevant times herein, Defendant Steadfast was an “employer” of the

Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

       5.      Defendant Steadfast is and, at all times hereinafter mentioned, was engaged in

related activities performed through unified operation or common control for a common business

purpose, and is and, at all times hereinafter mentioned, was an enterprise within the meaning of

29 U.S.C. § 203(r).

       6.      Defendant Steadfast is and, at all times hereinafter mentioned, was an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of 29

U.S.C. § 203(s)(1)(A) in that said enterprise at all times hereinafter mentioned had employees

engaged in commerce or in the production of goods for commerce, or employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person and in that said enterprise had an annual gross volume of sales made or

business done of not less than $500,000. Specifically, Defendant Steadfast is the second largest

grower and producer of hemp in the state of Tennessee with annual sales of not less than

$500,000.




                                                2
 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 3 of 8                      PageID 3



       7.      Defendant Michael Micheli is the owner and manager of Defendant Steadfast and

at all times herein, he has been the employer of Plaintiff under the meaning of 29 U.S.C. §

203(d). Defendant Micheli acted directly in the interest of Defendant Steadfast in relation to

establishing the terms and compensation of Plaintiff’s employment, including but not limited to

making the decision not to compensate Plaintiff at a rate of one and one-half times Plaintiff’s

hourly rate for time worked in excess of forty hours in a work week. Defendant Micheli is

believed to be a resident of Lexington, Kentucky, but was residing in Greenfield, Tennessee at

the time of the incidents described in this Complaint.

                                     B. Factual Allegations

       8.      On or about July 18, 2018, Ms. Rogers began work with Steadfast as a general

laborer. Within the first two days, Ms. Rogers began working directly as an assistant for Jennifer

Micheli, who was a manager of operations for Steadfast. Her employment continued until

August 24, 2018.

                                   i. FLSA Overtime Violations

       9.      In her role as assistant to Ms. Micheli, Ms. Rogers had a variety of duties, which

included running errands for Ms. Micheli, assisting in the preparation of food for Steadfast’s

laborers, cleaning, as well as performing any other duty that Ms. Micheli requested.

       10.     She had no authority to hire or fire employees, and her opinion of whether

employees should be hired or fired was given no weight by Defendants.

       11.     The FLSA requires covered employers, such as Defendants, to compensate all

non-exempt employees at a rate of not less than $7.25 per hour and at a rate of one and one-half

times the regular rate of pay for work performed in excess of forty (40) hours per work week.

During the applicable statutory period, Defendants suffered and permitted Plaintiff to routinely




                                                 3
 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 4 of 8                     PageID 4



work more than forty (40) hours per week without overtime compensation.

       12.     Throughout her employment, Defendants only paid Plaintiff at $15 per hour

regardless of the number of hours she worked in a week. Defendants did not pay Plaintiff at a

rate of 1.5 times her hourly rate for hours worked in excess of forty (40) in a work week.

       13.     Plaintiff worked between forty-three (43) and sixty (60) hours per week from July

18, 2018 until her last day of employment on August 24, 2018.

       14.     Furthermore, Defendant automatically deducted thirty (30) minutes per day from

Ms. Rogers’s hours worked as a lunch break despite the fact that she rarely received a bona fide

meal break in that her meals were regularly interrupted with duties that Ms. Rogers was required

to perform. Ms. Rogers should have been compensated for this time under the FLSA.

       15.     The exact amount of unpaid overtime wages will be calculated during discovery,

but Plaintiff estimates that she is owed unpaid overtime compensation to date of no less than

$400.00.

       16.     As a result of its actions and the conduct described above, Defendants have

violated the provisions of the FLSA, 29 U.S.C. §§ 201 et seq., specifically § 207(a)(1) with

respect to Plaintiff. Thus, Plaintiff suffered a loss of wages.

       17.     Further, Defendants have failed to make, maintain, and preserve records of

Plaintiff’s daily hours worked, her hours worked in each work week, and her total amount of

overtime worked. By failing to accurately record, report, and/or preserve records of hours

worked by Plaintiff, Defendants have failed to make, keep, and preserve records with respect to

each of its employees sufficient to determine their wages, hours, and other conditions and

practice of employment, in violation of the FLSA, 29 U.S.C. §§ 201, et seq.

       18.     The foregoing conduct on the part of Defendants constitutes a willful violation of




                                                  4
 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 5 of 8                          PageID 5



the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendants knew or showed reckless

disregard for the fact that its compensation practices were in violation of federal law.

                       ii. Sexual Discrimination and Sexual Harassment

       19.     After approximately two weeks of working for Steadfast, Defendant Michael

Micheli began to make unwanted sexual advances towards Ms. Rogers.

       20.     Specifically, on five to six occasions, Mr. Micheli would tell Ms. Rogers to “get

in” to his truck and then drive her around the farm.

       21.     On the first occasion, Mr. Micheli just explained all of the work that they were

performing. Thereafter, Mr. Micheli made sexual and romantic advances towards Ms. Rogers,

which included inquiring into the status of her relationships with any boyfriends, finding excuses

to lean over into her, and placing his hand on her leg.

       22.     Ms. Rogers repeatedly rebuffed these advances and asked him to stop.

       23.     On August 24, 2018, Jennifer Micheli confronted Ms. Rogers, yelled at her, and

asked her what Ms. Rogers was doing with Ms. Micheli’s father. Ms. Rogers attempted to

explain that she had done nothing, but that Mr. Micheli had made advances towards her. Ms.

Micheli then left Ms. Rogers.

       24.     Thereafter, Ms. Rogers texted a complete explanation of what had occurred and

how Mr. Micheli had made sexual advances towards her.

       25.     Ms. Micheli responded with a text apologizing for what occurred and said that she

would provide a good reference for Ms. Rogers. As a result, Ms. Rogers did not return to work

for Defendant Steadfast.

       26.     Defendant Steadfast’s termination of Ms. Rogers caused her economic loss in the

form of lost income and opportunity.




                                                 5
 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 6 of 8                     PageID 6



       27.     Further, Mr. Micheli’s sexual advances and Defendant’s retaliatory termination

caused Ms. Rogers to suffer pain, humiliation, and embarrassment, as well as emotional distress.

       28.     Defendant Steadfast’s unlawful actions complained of above were intentional,

malicious, and taken in reckless disregard of the statutory and common law rights of Plaintiff.

                                  III. CAUSES OF ACTION

       29.     Plaintiff incorporates the foregoing paragraphs above as though specifically set

forth herein, and alleges that:

       30.     Defendants Steadfast and Micheli’s actions constitute violations of the FLSA’s

overtime provisions.

       31.     Defendant Steadfast’s actions constitute gender discrimination and sexual

harassment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq. and

the Tennessee Human Rights Act.

       32.     Defendant Steadfast’s actions in terminating Ms. Rogers’s employment constitute

unlawful retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et

seq. and the Tennessee Human Rights Act.

                                  IV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff in this action demands:

       1.      Judgment against Defendants for an amount equal to unpaid back wages at the

applicable overtime rates;

       2.      Judgment against Defendants that its violations of the FLSA were willful;

       3.      An equal amount to the overtime damages as liquidated damages;

       4.      All recoverable costs, expenses, and attorney’s fees incurred in prosecuting these

claims for overtime violations of the FLSA;




                                                6
 Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 7 of 8                    PageID 7



        5.      Leave to amend to add other defendants who meet the definition of Plaintiff’s

“employer,” 29 U.S.C. § 203(d);

        6.      An order requiring Defendants to preserve all electronically stored information

relevant to this lawsuit.

        7.      Back pay, lost benefits, and other pecuniary losses proximately caused by

Defendant Steadfast’s unlawful conduct under Title VII and the THRA.

        8.      Front pay and the value of future lost benefits against Defendant Steadfast

because reinstatement is not feasible under Title VII and the THRA.

        9.      Compensatory damages against Defendant Steadfast in an amount to be

determined by the finder of fact under Title VII and the THRA.

        10.     Punitive damages against Defendant Steadfast in an amount to be determined by

the finder of fact under Title VII and the THRA.

        11.     All costs, disbursements, pre-judgment interest, post-judgment interest, expert

witness fees and reasonable attorneys’ fees allowed under actions brought pursuant to Title VII,

and the Tennessee Human Rights Act.

        12.     For all such further relief as the Court deems just and equitable.




                                                  7
Case 2:19-cv-02390-TLP-tmp Document 1 Filed 06/18/19 Page 8 of 8       PageID 8



                                  Respectfully submitted,


                                  /s/Bryce W. Ashby
                                  William B. Ryan – TN Bar #20269
                                  Bryce W. Ashby – TN Bar #26179
                                  Janelle C. Osowski – TN Bar #31359
                                  DONATI LAW, PLLC
                                  1545 Union Avenue
                                  Memphis, TN 38104
                                  Telephone: 901-278-1004
                                  Fax: 901-278-3111
                                  Email: bryce@donatilaw.com

                                  ATTORNEYS FOR PLAINTIFF




                                    8
